 DECISIONS OF NATIONAL LABOR RELATIONS BOARDShulman Transport Enterprises, Inc., Shulman Air-freight, Inc., RPR, Drake Motor Lines, Inc., ShulcoCosolidators, Inc., Drake Marine Division, et al.and Local 851, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica and Local 295, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America. Cases 22-CA 8605 and 22CA 8606August 17, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOUpon a charge filed in Case 22-CA-8605 on July25, 1978, and amended on August 21, 1978, by Local851, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, hereincalled Local 851, and a charge filed in Case 22-CA-8606 on July 25, 1978, and amended on August 21,1978, and October 6, 1978, by Local 295, Interna-tional Brotherhood of Teamsters. Chauffeurs, Ware-housemen and Helpers of America, herein called Lo-cal 295, and duly served on Shulman TransportEnterprises, Inc., Shulman Airfreight, Inc., ShulmanAirfreight, Inc., RPR. Drake Motor Lines, Inc.,Shulco Consolidators, Inc., Drake Marine Division,et a/., herein called Respondent, and on Local 821,Manufacturing, Retail Services, Clerical and Miscel-laneous Employees, herein called Local 821, the Gen-eral Counsel of the National Labor Relations Board,by the Regional Director for Region 22, issued anorder consolidating cases, complaint, and notice ofhearing on October 27, 1978, against Respondent, al-leging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1), (2), and (3) andSection 2(6) and (7) of the National Labor RelationsAct, as amended.' Copies of the charges, complaint,and notice of hearing before an administrative lawjudge were duly served on the parties to this proceed-ing.With respect to the unfair labor practice charges,the consolidating complaint alleges in substance thatRespondent offered employment to its employees asI On August 2, 1978. Shulman Transport Enterprises, Inc.. and ShulmanAirfreight. Inc., filed petitions for an arrangement under Chapter XI of theBackruptcy Act. I I U.S.C. 701, et seq. (1976). Pursuant to Bankruptcy rule11-44. 11 U.S.C. appendix. Chap. II rules (1976), an automatic stay ofproceedings against the debtor-Respondent went into effect. On October 23.1978. the bankruptcy judge for the United States District Court for theSouthern District of New York entered an order vacating the automatic stayinsofar as it applied to proceedings before the Board.independent contractors to induce them to abandonmembership in or refuse to give assistance or supportto Local 295; offered its employees employment toinduce them to abandon membership in or give assist-ance and support to Locals 295 and 851; recognizedLocal 821 as the exclusive representative of Respon-dent's clerical employees at a time when Local 821did not represent an uncoerced majority of those em-ployees; and discharged certain of its employees be-cause of their membership in Locals 295 and 851.On May 30, 1979, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment with exhibits attached. Subsequently, onJune 7, 1979, the Board issued an order transferringthe proceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondenthas filed no response to the Notice To Show Causeand, accordingly, the allegations of the Motion forSummary Judgment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The Respondent shall specifically admit, deny,or explain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orany allegations in the complaint not specificallydenied or explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to be admit-ted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint served on Respondent and Local821 stated that, unless an answer was filed within 10days from the service thereof, "all of the allegationscontained in the Complaint shall be deemed to betrue and may be so found by the Board."Since Respondent and Local 821 have failed to filean answer to the complaint, the allegations of thecomplaint are deemed to be admitted and are found244 NLRB No. 50298 SHULMAN TRANSPORT ENTERPRISESto be true. Accordingly, we grant the General Coun-sel's Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. 'TE BUSINESS OF RESPONDENTShulman Transport Enterprises, Inc., and DrakeMotor Lines, Inc., are, and have been at all timesmaterial herein, Delaware corporations. Drake MotorLines, Inc. and RPR are wholly owned subsidiaries ofShulman Transport Enterprises, Inc., Shulman Air-freight, Inc., Drake Marine Division, Shulco Consoli-dators, Inc., and various other foreign subsidiaries areall wholly owned subsidiaries of Drake Motor Lines.Inc. These corporations constitute, and at all timesmaterial herein have constituted, a single integratedbusiness enterprise which has common officers, direc-tors, and stockholders and which formulates and ad-ministers common labor policies.Respondent is engaged in the business of the inter-state transportation of goods, and has its principaloffices located at 20 Olney Avenue, Cherry Hill, NewJersey. It operates terminals located at the above ad-ress, and at 50 Van Keuren Avenue, Jersey City, NewJersey, herein called the Jersey City terminal; 145-58167th Street, Jamaica, New York, herein called theJFK terminal; and 315 West 36th Street, New York,New York, herein called the 36th Street terminal.During the 12 months preceding the issuance of thecomplaint, Respondent, in the course and conduct ofits business operations, derived revenue in excess of$50, 000 from services provided to employers in com-merce for the interstate transportation of goods.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATIONS INVOLVEDLocal 295, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, is, and has been at all times material herein.a labor organization within the meaning of Section2(5) of the Act.Local 851, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, is, and has been at all times material herein,a labor organization within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRA(II(HESA. The 8(a)(l) Vio/ationsOn or about July 18, 1978, at its Jersey City termi-nal. Respondent, by its supervisor. Al Nadolny. of-fered employment to its employees if they refiused toremain members of or give assistance and support toLocals 295 and 851. On or about Jul521. 1978. at itsJersey City terminal, Respondent. by its regional op-erations manager, Carl Gaboff. offered jobs as in-dependent contractors to its drivers and warehouse-men if they refused to remain members of or giveassistance and support to Local 295. On or about Au-gust 3, 1978, at its Jersey City terminal, Respondent,by its operations manager, David Levinson. offeredemployment to its employees if they refused to re-main members of or give assistance and support toLocals 295 and 851.Accordingly, we find that by the conduct describedabove Respondent has interfered with, restrained,and coerced, and is now interfering with, restraining.and coercing, its employees in the exercise of therights guaranteed them by Section 7 of the Act, andthereby has engaged in, and is now engaging in, un-fair labor practices within the meaning of Section8(a)(l) of the Act.B. The 8(a)(2) ViolationsOn or about July 7, 1978, Respondent recognized,and since that date has continued to recognize. Local821 as the exclusive representative of its office clericalemployees at its Jersey City terminal, even thoughLocal 821 has at no time represented a majority ofthose employees.Accordingly. we find that by the conduct describedabove Respondent has rendered and is rendering un-lawful assistance and support to a labor organization.and thereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(2)and (I) of the Act.C. The 8(a)(3) ViolationsOn or about July 21. 1978, Respondent dischargedthe employees listed in Appendix A [omitted frompublication] at its Jersey City, JFK. and 36th Streetterminals.Respondent discharged the employees listed in Ap-pendix A, attached hereto, because of their member-ship in Locals 295 and 851. Since the dates of thedischarges Respondent has failed and refused to rein-state or to recall the employees to their former orsubstantially equivalent positions of employment be-cause of their membership in locals 295 and 851.299 I)l:('ISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly we find that by the conduct describedabove Respondent has discriminated, and is now dis-criminating, against employees in regard to the hire,tenure, and other terms and conditions of employ-ment of its employees, thereby discouraging member-ship in labor organizations. By this conduct Respon-dent has engaged in, and is now engaging in, unfairlabor practices within the meaning of Section 8(a)(3)and (I) of the Act.IV. 'lIF EFFE('T OF TIHE UNFAIR I.ABOR PRA('TI(CESUPON (COMMERC'EThe activities of Respondent, set forth in sectionIII, above, occurring in connection with the opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1), (2), and (3) of the Act, we shallorder that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the poli-cies of the Act.Having found that Respondent has interfered with,restrained, and coerced its employees in the exerciseof their right to freely select their own bargaining rep-resentative by according unlawful assistance and sup-port to Local 821 in violation of Section 8(a)(2) and(1) of the Act, we shall order it to withdraw and with-hold all recognition from Local 821 until such time asLocal 821 shall have been certified by the Board asthe exclusive representative of the employees in ques-tion.Having found that Respondent discriminatorilydischarged the 128 employees identified in AppendixA [omitted from publication] we shall order that Re-spondent offer them immediate and full reinstatementto their former positions or, if such positions nolonger exist, to substantially equivalent positions.without prejudice to their seniority or other rightsand privileges previously enjoyed. We shall also orderthat Respondent made them whole for any loss ofearnings they may have suffered by reason of the dis-crimination against them, by payment to them of asum equal to what they would have earned from thedate of their discharges until they are fully reinstatedor receive valid offers of reinstatement, less any netinterim earnings. Backpay shall be computed in ac-cordance with the formula set forth in F. W. Wool-worth Company, 90 NLRB 289 (1950), with interestthereon to be computed in the manner prescribed inFlorida Sleel Corporation, 231 NLRB 651 (1977).2Finally, we shall require Respondent to post copiesof the attached notice at its various places of business.The Board, upon the basis of' the foregoing factsand the entire record, makes the following:CON(CI.U:SIONS () LAW'I. Shulman Transport Enterprises, Inc., ShulmanAirfreight, Inc., RPR, Drake Motor Lines, Inc.,Shulco Consolidators, Inc., Drake Marine Division,et al., constitute a single employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2. Locals 851 and 295, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers of America, are labor organizations within themeaning of Section 2(5) of the Act.3. By offering employment to its employees if theyrefused to remain members of or give assistance andsupport to Locals 295 and 851, and by offering jobs asindependent contractors to its drivers and warehouse-men if they refused to remain members of or giveassistance and support to Local 295, Respondent hasengaged in and is now engaging in unfair labor prac-tices within the meaning of Section 8(a)(1) of the Act.4. By recognizing Local 821, Manufacturing, Re-tail Services, Clerical and Miscellaneous Employees,as the collective-bargaining representative of its cleri-cal employees in its Jersey City terminal at a timewhen Local 821 did not represent an uncoerced ma-jority of those employees. Respondent has engaged inand is now engaging in unfair labor practices withinthe meaning of Section 8(a)(2) and (1) of the Act.5. By discharging the 128 employees identified inAppendix A [omitted from publication] on or aboutJuly 21, 1978, Respondent has engaged in unfair la-bor practices within the meaning of Section 8(a)(3)and (I) of the Act.6. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Shul-man Transport Enterprises, Inc., Shulman Airfreight,Inc., RPR, Drake Motor lines Inc., Shulco Consoli-dators. Inc., Drake Marine Division, et al., CherryHill, New Jersey, its officers, agents successors, andassigns, shall:2 See, generall. Isis Plumbing and Iearitg (ao. 138 NLRB 716 (1962).300 SHU.MAN RANSPORT ENTERPRISES1. Cease and desist from:(a) Offering its employees employment to inducethem to refrain from remaining members of' or togive any assistance or support to, Locals 295 and 851.(b) Offering its drivers and warehousemen jobs asindependent contractors to induce them to refrainfrom remaining members of: or to give any assistanceor support to. Local 295.(c) Recognizing Local 821 as the exclusive repre-sentative of its clerical employees for the purpose ofcollective bargaining unless and until said labor or-ganization has been duly certified by the NationalLabor Relations Board as the exclusive bargainingrepresentative of such employees.(d) Discharging employees, refusing to reinstatethem, or otherwise discriminating against them be-cause of their membership in Locals 295 and 851.(e) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Withdraw and withhold all recognition fromLocal 821 as the exclusive representative of its clericalemployees for the purposes of collective bargaining.unless and until the said labor organization has beenduly certified by the National Labor Relations Boardas the exclusive representative of such employees.(b) Offer the employees listed in Appendix A, at-tached hereto, immediate and full reinstatement totheir former jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudiceto their seniority or any other rights or privileges pre-viously enjoyed; and make them whole for any loss ofearnings they may have suffered due to the discrimi-nation practiced against them by paying each of thema sum equal to what he or she would have earned, lessany net interim earnings, plus interest.(c) Post at its offices and terminals at 20 OlneyAvenue, Cherry Hill, New Jersey; 50 Van KeurenAvenue, Jersey City, New Jersey; 145-58 167thStreet, Jamaica, New York; and 315 West 36thStreet, New York, New York, copies of the attachednotice marked "Appendix B."' Copies of said notice.on forms provided by the Regional Director for Re-gion 22, after being duly signed by Respondent's rep-resentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted hb Order of theNational La)r Relations Board" shall read "Pisted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."ees are customarily posted. Reasonable steps shall hetaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other mate-rial.(d) Notify the Regional Director for Region 22. inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.APPENDIX BNol-I¢E T F. MIl.o)l YisPOSTEI) BY ORI)R ()01 11INAI()IONAI LABOR RI:.AIAIONS BOARDAn Agency of the United States GovernmentWi WiI.1. NOI offer our employees employ-ment to induce them to refrain from remainingmembers of, or to give any assistance or supportto, Locals 295 and 851. International Brother-hood of' Teamsters. Chauffeurs. Warehousemenand Helpers of America.Wti wV .i NOI offer our drivers and warehouse-men jobs as independent contractors to inducethem to refrain from remaining members of, orto give any assistance or support to. Local 295.WY WIl. NOI recognize Local 821. Manufac-turing. Retail Services. Clerical and Miscella-neous Employees, as the exclusive bargainingrepresentative of our clerical employees for thepurpose of collective bargaining, unless and untilLocal 821 has been duly certified by the NationalLabor Relations Board as the exclusive repre-sentative of such employees.WtE WI.t. NOI discharge. refuse to reinstate, orotherwise discriminate against employees be-cause of their membership in Local 295 and 851.WE NVIl.l. NOI in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them by Section 7 ofthe National Labor Relations Act, as amended.WE Wlit.. withdraw and withhold all recogni-tion from Local 821 as the exclusive representa-tive of our clerical employees for the purposes ofcollective bargaining unless and until Local 821has been duly certified by the National LaborRelations Board as the exclusive representativeof such employees.WE WILI. offer the following employees imme-diate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to theirseniority or any other rights or privileges previ-ously enjoyed: and k-E vii.L. make them wholefor any loss of earnings they maN have sufferedas a result of our discrimination, less an, net in-terim earnings, plus interest:301 0I)2(ISIONS OF NATIONAL LABOR RELATIONS BOARDPLATFORMP. PiccioneV. BrancaH. YoungJ. HickeyJ. CruzC. QuintonJ. BrighamJ. NevilleH. DawsonM. LevyW. PerryM. CoteJ. CalderonA. RotunnoS. ButcherJ. KanaskaJ. SainthillR. JamesA. MartyrR. AliE. ZimmermanJ. MaroneV. CampoH. ChriscoA. ScardaciE. MartinA. WilliamsJ. GallinoS. ZuckermanM. DePintoM. HopkinsE. HeywardI. LevyL. CasellaEMPLOYEESB. HIaynesJ. WormteyA. MaritataA. PlotkinJ. HudleyW. NevilleH. BryantS. WeitzA. FerrerD. VailV. BoydG. PhilipsE. HopkinsP. LiquoriN. GaffneyL. WhiteW. ShawW. LevensonMECHANICST. KimN. FornorattoDRIVERSB. SilverM. DalessioH. KuhnG. TonerG. NievesR. SmoltJ. GroganC. MitchellM. KwartinB. GuttmanS. FeinsteinA. TobiasF. NevermanF. FinoD. JohnsonJ. GarnerA. McConnellR. StokelinG. MatthewsH. EvansH. TaylorH. RussE. ChandlerF. HaaseE. BonlarronL. SuggsI)RIVERSCLERICALJoyce DavisonMichael MelnickTheodore CorbinRex AlexisMarcella HaakeMarie FuscoTheresa CorsoBarbara BarettBlanche HyattPreston BarnesJoan HoltRobert LiscoCatherine OzarskiHarvey GilmoreMerlin MeyerMartha BradleyBarbara GrancioFrederick BermanH. bertI). SullivanR. QuinnM. GoldmanA. WongC('1. FlaggCh. FlaggQ. WilliamsonA. WilliamsonE. BravoH. CortesA. KacewitzEMPI.OYEESEdmund WilliamsSalvatore D)eCarloElla MintonVictor ReidRita MulewskiJames KaneMichael GeorgeAnthony DeNelloStephen KitsonRosemary ClarkLouise GarretsonKeith NemanRaule EspinozaRichard CappielloMargaret SysakJoan ZampettiBetty NelsonHsin Chuen HsuStHUI.MAN TRANSPORI ENlIRPRISES, IN(., StHU.-MAN AIRFRI(II, IN(., RPR. DRAKE MO()RLINES. INC., SHItI.(O CONSI.IDAIORS, IN(.,DRAKE MARINE DIVISION, El' AI.302